Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s RCE and remarks, filed on 3/8/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s IDS dated 3/8/2021 is considered and entered.


Allowable Subject Matter
Claims 1-42 are allowed.

Reason for Allowance
The present invention is directed to a method for uplink ACK resource allocation in new radio.
Each independent claim identifies the uniquely distinct features, particularly:
determining, at the UE, a size of a payload for a UCI to be transmitted on a physical uplink control channel (PUCCH); 

transmitting, to the base station, the UCI on the PUCCH in response to determining the selected UE-specific UCI resource set.
The closest prior art:
Park (US 20130286990 A1) discloses a method for allocating a resource for response information transmission and transmitting according to transmission conditions in a wireless communication (Fig 1-25).
Shin (US 20110141928 A1) discloses methods and systems for transmitting uplink control information in an LTE Advanced system (Fig 1-16).
Han (US 20150016311 A1) a technology to provide conditional physical uplink control channel (PUCCH) resource allocation.
All the prior art disclose conventional method for uplink ACK resource allocation in new radio, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473